Citation Nr: 1133296	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  06-00 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1961 to May 1966.  He was awarded, among other decorations, the Purple Heart and Bronze Star Medal for Valor.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision by the Department of Veterans Affairs (VA) Jackson, Mississippi Regional Office (RO). 

This case was previously before the Board in January 2010.  At that time, the Board considered whether the Veteran had submitted new and material evidence sufficient to reopen his previously denied claim for service connection for hepatitis C.  Finding that the Veteran had submitted such evidence, the Board reopened the claim.  As the Board did not have sufficient information to decide the Veteran's claim, it remanded the claim for further development.  The case has now returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board remanded the Veteran's claim for service connection for hepatitis C in January 2010 with instructions that the Veteran be provided updated notice and that the Veteran undergo a VA examination.  A review of the Veteran's claims file reveals that both directives have been accomplished.

That being said, in its remand, the Board instructed the examiner to opine as to whether it was at least as likely as not that the Veteran's hepatitis C had its onset in service or was otherwise related to his active service.  Specifically, the Board asked the examiner to state whether the Veteran's hepatitis C could be related either to his receiving a blood transfusion during surgery or whether it could be related to his being immunized via a jet injection system.  In his May 2010 examination report, the examiner stated that it did not appear that the Veteran received a blood transfusion during his in-service laparotomy.  The examiner also wrote that he was unable to substantiate the use of a jet injector, though the Veteran's service treatment records do detail that he received multiple vaccinations while in the military.  The examiner concluded by stating that he was unable to determine whether or not the Veteran's hepatitis C was contracted during his active service.  

Since there is no reason to doubt the Veteran's report of receipt of a vaccine by means of a jet injector system, the examiner's opinion should have assumed that to be the case.  Likewise, the opinion should have acknowledged the Veteran's employment as a nurse assistant since the mid 1980's.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain a VA opinion as to the etiology of the Veteran's hepatitis C.  If possible, the claims file should be returned to the examiner who performed the May 2010 VA examination.  If he is not available, then the opinion may be provided by any qualified individual.  If is not possible to offer an opinion without scheduling the Veteran for an examination, then such an examination should be provided.  

Regardless of who provides the opinion, the person should review the Veteran's claims file and medical history and should note in his/her report that such a review was conducted.  

The examiner is then asked to provide an opinion as to whether it is as likely as not (50 percent or higher) that the Veteran's current hepatitis C disability had its onset in service, or whether such disorder is related to service, including specifically, whether it is at least as likely as not due to the Veteran's in-service immunization via a jet injector.  In formulating the opinion, the significance of the Veteran's post service employment as a nurse's assistant should be discussed, and in any event, a complete rationale for any opinion advanced should be provided.  

If it is determined that the requested opinion cannot be provided without resorting to mere speculation, then a detailed reason why this is the case should be given.  The examiner should further state what facts or information are missing that prevent forming an opinion without resorting to mere speculation.  

2.  The RO/AMC shall then readjudicate the Veteran's claim. If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on his claims for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC. The Veteran should be given the opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


